         Case 4:15-cv-01062-MWB Document 201 Filed 10/29/20 Page 1 of 18




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    BRIAN BOLUS, et al.,                                      No. 4:15-CV-01062

                 Plaintiff,                                   (Judge Brann)

         v.

    AMY CARNICELLA, et al.,

                 Defendant.

                                MEMORANDUM OPINION

                                       OCTOBER 29, 2020

        Pending before this Court is Plaintiffs’1 motion to compel. Plaintiffs’ ask

the Court to compel Defendants2 to produce five grand-jury transcripts currently in

Defendants’ possession.3 The motion is now ripe for disposition; for the reasons

that follow, Plaintiffs’ motion to compel is denied.

I.      BACKGROUND

        A.      Factual Background

        In January 2013, attorneys from the Office of the Attorney General of the

Commonwealth of Pennsylvania (“OAG”) initiated two grand-jury investigations,



1
     Plaintiffs in this case are: Brian Bolus, Karen Bolus, their son Preston Bolus, and Minuteman
     Spill Response, Inc (collectively “Plaintiffs”). Doc. 40.
2
     Defendants in this case involve various former and current employees and officers of the Office
     of the Attorney General of the Commonwealth of Pennsylvania, including: Amy Carnicella,
     Richard Bosco, David Ellis, Christopher Antonucci, Kathleen Kane, and Paul Zimmerer
     (collectively “Defendants”). Doc. 162 at 1.
3
     Doc. 151.
        Case 4:15-cv-01062-MWB Document 201 Filed 10/29/20 Page 2 of 18




one against Plaintiff Brian Bolus and the other against Plaintiff Minuteman Spill

Response.4 Following these investigations, the OAG brought criminal charges

against both Plaintiffs for alleged violations of environmental and other law.5

        The criminal prosecution ultimately faltered, however, and eighty-one of the

eighty-three charges brought against Plaintiffs were nolle prossed or dismissed

voluntarily.6 Plaintiffs subsequently commenced this action.7 They raise

constitutional and state-law claims, including malicious prosecution, against

Defendants.8

        B.      Plaintiffs’ First Petition to Access the Grand-Jury Transcripts

        This motion arises from five grand jury-transcripts sought by Plaintiffs. In

February 2018, Plaintiffs served a broad request for documents on Defendants.9

Though agreeing to produce most documents, Defendants refused to disclose

certain materials that they claimed were protected by grand-jury secrecy.10 These

materials included the five transcripts at issue in this motion.11 In an email,

Defendants claimed they were prohibited from releasing these documents by the

Pennsylvania Investigation Grand Jury Act (“IGJA”).12 However, Defendants


4
     Doc. 152 at 2.
5
     Id. at 2-3.
6
     Doc. 40 at ¶ 157.
7
     See generally id.
8
     See generally id.
9
     Doc. 152-1.
10
     Doc. 152 at 3-4.
11
     Id. at 7.
12
     Doc. 152-2. The IGJA, in relevant part, forbids disclosure of grand-jury materials absent
     permission from the judge who supervised the grand jury. 42 Pa. C.S. §§ 4541, et seq.
                                              -2-
         Case 4:15-cv-01062-MWB Document 201 Filed 10/29/20 Page 3 of 18




agreed to release the materials if Plaintiffs obtained an order from the judge who

supervised the grand juries permitting Defendants to disclose them.13

        Plaintiffs soon after filed two petitions with the supervising judge seeking

permission to access “all documents relating to” the grand jury.14 They asserted,

without explanation, that the court was to determine their petition under Federal

Rule of Criminal Procedure 6(e) rather than under the IGJA.15 Plaintiffs argued

that disclosure was appropriate under Rule 6(e), but failed to discuss the

applicability of state law. In opposition, Defendants contended that Plaintiffs had

invoked the wrong standard and that state law, not federal, governed.16 They

maintained that the IGJA prohibited Defendants from disclosing the documents to

Plaintiffs.17

        The supervising judge of the grand juries ultimately denied Plaintiffs’

petitions.18 Although the precise basis for the court’s determination is unclear, the

court’s order denying Plaintiffs’ petitions noted that Plaintiffs were “already in




13
     Doc. 152-2.
14
     Doc. 103 at 4 (quoting Docs. 61-3, 61-4). “All documents relating to” the grand jury included
     “transcripts of essentially all of its proceedings; all ‘documents that were referenced or
     otherwise relied on’ by all grand jury witnesses; and all ‘documents responsive to [Plaintiffs’]
     discovery request.” Id. (quoting Docs. 61-3, 61-4) (alterations in original).
15
     Doc. 152-4 at ¶ 25.
16
     Doc. 152-7 at 4.
17
     Id. at 5. Plaintiffs also cited the Pennsylvania Supreme Court case, In re Investigating Grand
     Jury of Philadelphia County, Appeal of Philadelphia Rust Proof Co., 437 A.2d 1128 (Pa. 1981)
     (“Rust Proof”). Rust Proof interpreted the IGJA as forbidding courts from disclosing grand-
     jury materials to parties for the purpose of civil litigation. Id. at 1131.
18
     Doc. 152-10; Doc. 152-11.
                                                  -3-
         Case 4:15-cv-01062-MWB Document 201 Filed 10/29/20 Page 4 of 18




possession of more materials . . . than would have otherwise been authorized” by

the court.19

        C.      Plaintiffs’ Second and Third Petition

        Following this denial, Plaintiffs filed a motion asking this Court to compel

Defendants to disclose, among other things, the five grand-jury transcripts.20

Citing Camiolo v. State Farm Fire and Casualty Co.,21 this Court abstained from

ruling on the motion as it related to the grand jury materials.22 The Court

explained that Plaintiffs would need to petition the state court again before the

Court could rule on their motion to compel.23

        Plaintiffs then filed their second petition in state court, this time specifically

seeking disclosure of the five grand-jury transcripts.24 Plaintiffs again asserted,

with little discussion, that “federal, rather than state, rules of privilege apply.”25

Defendants did not formally object.26 Nevertheless, the court partially granted and

partially denied Plaintiffs’ petition. Though the court still refused to authorize



19
     Doc. 66-11.
20
     Doc. 61.
21
     334 F.3d 345 (3d Cir. 2003).
22
     Doc. 103 at 3. The Court reasoned that abstention was proper even though Plaintiffs had
     already attempted to discover the transcripts using state procedures because Plaintiffs had
     narrowed the scope of their request since filing their first petition. Id. at 5. Because their first
     petition to the state court was quite broad, the Court believed Plaintiffs would be better
     positioned in a subsequent petition. Id.
23
     Id.
24
     Doc. 152 at 7-8; Doc. 152-12.
25
     Doc. 152-12 at ¶ 37 (citing Puricelli v. Borough of Morrisville, 136 F.R.D. 393, 397 (E.D. Pa.
     1991)).
26
     Doc. 152 at 8.
                                                 -4-
         Case 4:15-cv-01062-MWB Document 201 Filed 10/29/20 Page 5 of 18




direct disclosure, it permitted Plaintiffs to access the transcripts only to the extent

that Defendants planned to use them for the defense.”27 Defendants subsequently

refused to release the transcripts to Plaintiffs on the basis that Defendants do not

currently plan to use the documents in their defense.28

        Dissatisfied with this result, Plaintiffs petitioned the state court for a third

time. This petition again asked the court to release the transcripts, although it also

sought to unseal the court’s orders for purposes of bringing the present motion.29

The court granted this petition for the limited purpose of bringing this motion to

compel.30

        Notably, the court’s final order also elaborated on the court’s reasoning in

denying Plaintiffs’ second and third petitions. Specifically, the court clarified that

its decisions were based on state law.31 It cited the Rust Proof decision from the

Supreme Court of Pennsylvania, as well as Pennsylvania Rule of Criminal

Procedure 230 for the proposition that disclosure was prohibited by the IGJA.32

The court also noted that Plaintiffs failed to file an appeal or a motion for

reconsideration to challenge the previous orders.33


27
     Doc. 152-18 (emphasis added).
28
     Doc. 152 at 10.
29
     Doc. 152-18. According to the state court, the petition “basically challenge[d] the legal merits
     of [the court’s order regarding Plaintiffs’ second petition], advise[d] that the ‘movants will
     likely challenge [the order] in the Federal Action,’ and propose[d] that the order be unsealed
     to facilitate their prosecution of the federal action.” Id.
30
     Id.
31
     Id. at 2.
32
     Id.
33
     Id.
                                                   -5-
         Case 4:15-cv-01062-MWB Document 201 Filed 10/29/20 Page 6 of 18




        D.      Present Motion

        Plaintiffs subsequently brought this motion to compel.34 Their arguments

are puzzling. They appear to believe that the only question before the state court

was whether the federal grand-jury privilege applied to the transcripts.35 Ignoring

that the state court expressly premised its conclusion on state law, Plaintiffs argue

that the court simply misinterpreted the federal grand-jury privilege under Federal

Rule of Criminal Procedure 6(e).36 In their view, it was inappropriate for the court

to limit disclosure of the transcripts based on whether Defendants wished to use

them for purposes of defense.37 Thus, Plaintiffs contend that: (1) the state court

determined that the transcripts are not privileged under Rule 6(e); and (2)

therefore, the only question before this Court is whether Plaintiffs may discover the

transcripts under Federal Rule of Civil Procedure 26(b)(1).38

        But Plaintiffs misstate the issue by resting their argument on the mistaken

belief that the state court’s determinations were in any way related to the federal

grand-jury privilege.39 As the court clearly stated, its determinations were based

on state law. Accordingly, the issue here is not whether the transcripts are


34
     Id.
35
     Doc. 162 at 12.
36
     Id. at 13.
37
     Id.
38
     Id. at 11-12.
39
     The Court acknowledges its contribution to this confusion by stating in its previous order that
     the Court would allow the state court to determine the question of whether a grand-jury
     privilege applies. Doc. 103 at 5. The Court notes, however, that it did not, nor did it have
     authority to, direct the state court to analyze the question of privilege under federal law.
     Rather, the Court left all determinations of privilege to the discretion of the state court. Id.
                                                  -6-
          Case 4:15-cv-01062-MWB Document 201 Filed 10/29/20 Page 7 of 18




discoverable under Rule 26, but whether this Court has authority to set aside or

overrule a state-court order determining that the transcripts are protected under

state law.

         In response, Defendants challenge Plaintiffs’ motion on three grounds. They

argue that: (1) Plaintiffs waived their right to challenge the state court’s order by

failing to appeal the decision in state court; (2) under Younger v. Harris,40 the

Court should abstain from issuing an order that would interfere with the state

court’s order; and (3) Plaintiffs have failed to demonstrate to this Court that the

federal grand-jury privilege does not apply.41

II.      DISCUSSION

         This motion raises complex questions of law. At issue is whether this Court

has authority to set aside a state court’s order ruling that certain grand-jury

materials are protected by state law. The discovery of grand-jury material in

federal question cases, such as this one, is generally governed by federal common

law.42 Thus, a court usually need only decide whether the grand-jury privilege

applies and whether a party has made a showing sufficient to vitiate (or sustain)

that privilege under Rule 6(e).




40
      401 U.S. 37 (1971).
41
      Doc. 162 at 7-8.
42
      Wm. T. Thompson Co. v. General Nutrition Corp. Inc., 671 F.2d 100, 103 (3d Cir. 1982) (citing
      Gannet v. First National State Bank of New Jersey, 546 F.2d 1027 (3d Cir. 1976), cert. denied,
      431 U.S. 954 (1977)).
                                                -7-
         Case 4:15-cv-01062-MWB Document 201 Filed 10/29/20 Page 8 of 18




        But this is not an ordinary case. Though the parties seem not to have

recognized it, Plaintiffs’ motion raises significant questions regarding federalism

and constitutional law.43 As foreshadowed by the United States Court of Appeals

for the Third Circuit’s decision in Camiolo, Plaintiffs’ motion implicates issues

regarding the Rooker-Feldman doctrine, the Full Faith and Credit Act, principles of

comity and federalism, and the Supremacy Clause.44

        Ultimately, the Court concludes that it lacks subject-matter jurisdiction to

determine Plaintiffs’ motion under the Rooker-Feldman doctrine.45 Moreover,

even if jurisdiction existed, Plaintiffs’ motion would be precluded by res judicata.46


43
     Beyond Defendants’ abstention argument, neither party has briefed, or even mentioned, the
     constitutional and jurisdictional issues implicated by this case.
44
     334 F.3d 345, 359 & n. 10 (3d Cir. 2003).
45
     Because applicability of Rooker-Feldman would strip this Court of subject-matter jurisdiction
     to decide Plaintiffs’ motion, the Court is obligated to address it sua sponte. Gonzalez v. Thaler,
     565 U.S. 134, 141 (2012).
46
     Though Defendants have not raised the affirmative defense of res judicata, the Court believes
     a sua sponte analysis is appropriate in the interest of furthering judicial economy. See Arizona
     v. California, 530 U.S. 392, 412 (2000); United States v. 5 Unlabeled Boxes, 572 F.3d 169,
     175 (3d Cir. 2009) (“Out of concern for judicial economy and respect for the conclusions
     reached by other courts considering the same issues, courts ‘have traditionally attached
     additional importance to the application of res judicata principles.’”) (quoting Bechtold v. City
     of Rosemount, 104 F.3d 1062, 1068 (8th Cir. 1997)). The Court also notes that other Circuits
     permit district courts to raise the question of res judicata even if the parties fail to argue it.
     E.g., Clodfelter v. Republic of Sudan, 720 F.3d 199, 208 (4th Cir. 2013) (“Although no sister
     circuit appears to have directly addressed this issue either, courts have consistently described
     a district court’s sua sponte consideration of a res judicata defense as permissible but not
     required.”) (internal citations omitted); Muhammad v. Oliver, 547 F.3d 874, 878 (7th Cir.
     2008) (“Nor was it improper for the district judge to invoke res judicata even though the
     defendants had failed to argue it.”); Scherer v. Equitable Life Assurance Soc’y, 347 F.3d 394,
     398 n. 4 (2d Cir. 2003) (“[A] court is free to raise that defense [of res judicata] sua sponte,
     even if the parties have seemingly waived it.”); Holloway Constr. Co. v. U.S. Dep’t of Labor,
     891 F.2d 1211, 1212 (6th Cir. 1989) (“[A] district court may invoke the doctrine of res judicata
     in the interests of, inter alia, the promotion of judicial economy.”) (emphasis added); McClain
     v. Apodaca, 793 F.2d 1031, 1033 (9th Cir. 1986); Boone v. Kurtz, 617 F.2d 435, 436 (5th Cir.
     1980).
                                                   -8-
         Case 4:15-cv-01062-MWB Document 201 Filed 10/29/20 Page 9 of 18




Consequently, the Court declines to address the Supremacy Clause and comity

questions necessary to resolving the merits of Plaintiffs’ motion.

        A.      Legal Background and Standard of Review

        The first step this Court must take involves determining the appropriate

standard of review under which to analyze Plaintiffs’ motion. The Third Circuit

has not spoken to this question directly, although its decision in Camiolo offers

useful guidance. There, the Third Circuit held that, where a party seeks documents

protected by state statute, that party must first attempt to access these documents

using state procedures.47 Because the issue was not before the court, Camiolo

reserved the question of the proper procedures a court should follow if a party

complies with Camiolo but returns to federal court empty handed. This is

precisely the situation that the Court finds itself in.

        Though in dicta, Camiolo offered guidance on how it might approach this

question. Acknowledging Pennsylvania’s strong interest in grand-jury secrecy, the

court explained that “notions of comity and federalism may continue to impact

whether a district court may ultimately intrude into this sacrosanct area of state



47
     Id. at 357. This rule was and is consistent with all other Circuit decisions addressing the same
     issue. E.g., United States ex rel. Woodard v. Tynan, 776 F.2d 250, 252 (10th Cir. 1985)
     (finding district court had discretion to order defendants to petition a state court to release
     documents in order to avoid deciding the “Supremacy and Full Faith and Credit Clause
     constitutional questions”); Socialist Workers Party v. Grubisic, 619 F.2d 641, 644 (7th Cir.
     1980) (“[W]hen state grand jury proceedings are subject to disclosure, comity dictates that the
     federal courts defer action on any disclosure requests until the party seeking disclosure shows
     that the state supervisory court has considered his request and has ruled on the continuing need
     for secrecy.”).
                                                  -9-
        Case 4:15-cv-01062-MWB Document 201 Filed 10/29/20 Page 10 of 18




criminal law.”48 As a result, the court expressly rejected the Seventh Circuit’s

approach to this same issue; this approach “suggested that, if a party’s request for

disclosure of state grand jury material has been rejected by the supervising state

court judge, the District Court presented with a motion to compel . . . merely need

consider the applicability of [Rule 6(e)].”49

        The Camiolo court acknowledged that this may ultimately be the appropriate

course of action under the Supremacy Clause, but it hesitated to endorse such a

rule without deeper analysis.50 Specifically, Camiolo expressed concern that

simply assuming that the Supremacy Clause applied would “reduce the state

court’s purported decision to a mere formality.”51 The court also appeared

troubled that such an approach might not provide a state’s interest in secrecy with

“the deference and consideration that comity and federalism demand.”52 To this

end, Camiolo cautioned that subsequent motions to compel might face

jurisdictional and procedural barriers under the Rooker-Feldman doctrine and the

Full Faith and Credit Act.53

        The Court finds the Third’s Circuit’s reasoning persuasive. And the Court

concludes that principles of federalism and comity require conducting a deeper



48
     Camiolo, 334 F.3d at 357 n. 10 (citing Younger, 401 U.S. at 53-54).
49
     Id. (citing Grubisic, 619 F.2d at 644-45).
50
     Id.
51
     Id.
52
     Id.
53
     Id. at 359 & n. 10.
                                                - 10 -
        Case 4:15-cv-01062-MWB Document 201 Filed 10/29/20 Page 11 of 18




analysis before assuming that the state court’s decision is superseded under the

Supremacy Clause. The proper course of analysis in this case is therefore as

follows. First, the Court must determine whether it has subject-matter jurisdiction

to decide Plaintiffs’ motion under the Rooker-Feldman doctrine. Second, if

subject-matter jurisdiction does exist, the Court will determine whether Plaintiffs’

motion is nevertheless precluded by res judicata. Third, and finally, if Plaintiffs’

motion is not barred, the Court will analyze whether the IGJA must give way to

federal discovery rules under the Supremacy Clause.54




54
     The Court recognizes that other Circuits and district courts outside the Seventh Circuit have
     taken a different approach to this issue. These courts have largely proceeded directly to the
     Supremacy Clause analysis (or bypassed it completely), and many conclude that conflicting
     state secrecy laws are superseded by federal discovery rules. Regardless, this Court is
     governed by the Third Circuit, and in any event, finds the reasoning in Camiolo to be more
     persuasive. E.g., United States v. One Parcel of Property Located at 31-33 York Street,
     Hartford, Conn., 930 F.2d 139, 141 (2d Cir. 1991) (holding that the federal interest in
     eradicating the drug trade outweighed a state’s interest in maintaining the confidentiality of
     arrest records); United States ex rel. Woodard v. Tynan, 757 F.2d at 1090 (“A state order cannot
     foreclose a federal court from access to materials if a federal district court determines that
     disclosure is essential in a case properly before it.”); United States v. Silva, 745 F.2d 840, 845
     (4th Cir. 1984) (“While the parties have not mentioned Rule 6(e) in their briefs, it is clearly
     the governing standard regarding the production of federal grand jury testimony, and we feel
     it provides an appropriate framework for analyzing the issue at hand.”); Grubisic, 619 F.2d at
     644-45 (“[F]ederal law determines the scope of the privilege covering these materials, and the
     requirement that these plaintiffs first seek disclosure through the avenues available to them in
     the state court does not give the state courts a veto over disclosure in this federal civil rights
     case.”); Goldstein v. City of Long Beach, 603 F. Supp. 2d 1242, 1251-52 (C.D. Cal. 2009)
     (proceeding directly to analyzing disclosure of materials protected by state statute under
     federal law); Shell v. Wall, 760 F. Supp. 545, 547 (W.D.N.C. 1991) (applying Rule 6(e));
     United States v. Thorne, 467 F. Supp. 938, 941 (D. Conn. 1979) (holding that a state secrecy
     statute was superseded by federal discovery rules under the Supremacy Clause).
                                                  - 11 -
        Case 4:15-cv-01062-MWB Document 201 Filed 10/29/20 Page 12 of 18




        B.      Analysis

        Plaintiffs’ motion fails under both the Rooker-Feldman doctrine and res

judicata. Accordingly, the Court does not reach the Supremacy Clause analysis or

address Defendants’ abstention arguments.55

                1.     Rooker-Feldman

        This Court lacks subject-matter jurisdiction to adjudicate Plaintiffs’ motion

to compel. The United States Supreme Court is vested with exclusive federal

jurisdiction over appeals from final state-court judgments.56 Federal district courts

are thus precluded from exercising appellate jurisdiction over state-court

determinations.57 Known as the Rooker-Feldman doctrine, this rule is premised on

the limited jurisdiction of federal district courts and the principle that only the

Supreme Court has power to hear an appeal from a state court.58

        Actions are barred by Rooker-Feldman under two circumstances. “The first

is when the federal claim was actually litigated in state court before the federal

action was filed.”59 And the second “is when ‘the federal claim is inextricably

intertwined with the state adjudication, meaning federal relief can only be

predicated upon a conviction that the state court was wrong.’”60 The Third Circuit

55
     “[A] federal court can abstain from exercising its jurisdiction only if it has jurisdiction to
     abstain from.” Hamilton v. Bromley, 862 F.3d 329, 332 (3d Cir. 2017).
56
     Lance v. Dennis, 546 U.S. 459, 463 (2006) (citing 28 U.S.C. § 1257).
57
     Id.
58
     Id.
59
     Reisinger v. Luzerne County, 712 F. Supp. 2d 332, 346 (M.D. Pa. 2010) (quoting In re Madera,
     586 F.3d 228, 231 (3d Cir. 2009)).
60
     Id. (quoting In re Madera, 586 F.3d at 231).
                                               - 12 -
        Case 4:15-cv-01062-MWB Document 201 Filed 10/29/20 Page 13 of 18




has further identified “two situations when a federal claim is ‘inextricably

intertwined’ with an issue adjudicated in state court: ‘(1) the federal court must

determine that the state court judgment was erroneously entered in order to grant

the requested relief; or (2) the federal court must take an action that would negate

the state court’s judgment.’”61

        Plaintiffs’ motion falls within this category of cases because it is

“inextricably intertwined” with the issue decided by the state court. This is so

regardless of what issue the state court actually decided. If the state court based its

ruling on state law, then Plaintiffs essentially ask the Court to negate the order by

directing disclosure broader than that permitted by the state court. On the other

hand, even if the state court did base its ruling under federal law (as Plaintiffs have

asserted), Plaintiffs’ motion asks the Court to reverse the order as erroneous and as

a misapplication of Rule 6(e). Either way Plaintiffs’ have it, their motion is

inextricably intertwined with the state court’s order and is subject to the limitations

of Rooker-Feldman.

        Plaintiffs’ motion also satisfies the requirements set forth in Exxon Mobil v.

Saudi Basic Industries.62 There, the Supreme Court held that the Rooker-Feldman

doctrine is only applicable to “cases of the kind from which the doctrine acquired

its name.”63 The Court clarified that this “kind” of case referred to those where


61
     Id. (quoting In re Madera, 586 F.3d at 231).
62
     544 U.S. 280, 284 (2005).
63
     Id.
                                               - 13 -
           Case 4:15-cv-01062-MWB Document 201 Filed 10/29/20 Page 14 of 18




four criteria were present. Rooker-Feldman thus applies solely: (1) in “cases

brought by state-court losers”; (2) “complaining of injuries caused by state-court

judgments”; (3) “rendered before the district court proceedings commenced”; and

(4) “inviting district court review and rejection of those judgments.”64

           The Exxon Mobil criteria are met here. First, Plaintiffs are state-court losers.

Plaintiffs attempt to avoid this designation by asserting that their petition was, in

fact, granted. They claim that the state court determined that the grand-jury

privilege under Rule 6(e) was not applicable; consequently, they argue that they

are not appealing the court’s order, but merely enforcing it against Defendants. As

discussed above, this argument is unpersuasive. The state court made clear that its

determination was based on state law. And Plaintiffs may not reframe the basis of

their petition to try to redefine the outcome. They asked the state court to disclose

the five transcripts. The state court refused. On these facts, the Court can only

conclude that Plaintiffs’ petition was denied.

           Second, Plaintiffs are complaining of injuries caused by the state court’s

judgment. Defendants have agreed to release the transcripts to the extent permitted

by state law. To Plaintiffs’ chagrin, the state court established that state law does

not permit broader disclosure of the transcripts. The main point of issue here is

consequently not whether Defendants wrongfully withhold the transcripts, but



64
     Id.
                                             - 14 -
        Case 4:15-cv-01062-MWB Document 201 Filed 10/29/20 Page 15 of 18




whether the state court’s order validly prohibited Defendants’ from releasing them.

Accordingly, the Court finds Plaintiffs’ motion is complaining of an injury caused

by the state court.

        Third, the state court decision was rendered before the district court

proceedings commenced. On its face, this factor may seem to be absent because

Plaintiffs filed this action in federal court before petitioning the state court to

disclose the transcripts. But the Court believes that such a broad construction of

the term “proceedings” is inappropriate.65 Here, Plaintiffs filed their petition in

state court to disclose the transcripts before this Court was able to rule on the

matter. Though the entire litigation began in federal court, the Court was

compelled to defer ruling on the discoverability of the transcripts until the state

court was able to enter judgment.66 Because the state court entered final judgment

before Plaintiffs filed this motion, the Court finds that the state-court judgment was

rendered before federal proceedings were initiated.

        Fourth, Plaintiffs’ motion invites district court review and rejection of the

state court judgment. As discussed above, Plaintiffs are asking the Court to

overrule or ignore the state court’s determination that the five transcripts should

not be disclosed. To rule in favor of Plaintiffs, this Court would either need to



65
     See Reisinger, 712 F. Supp. 2d at 351 (finding the third Exxon Mobil factor satisfied even
     where the plaintiffs filed suit in federal court before petitioning a state court to determine a
     related matter).
66
     Camiolo, 334 F.3d at 358-59.
                                                 - 15 -
       Case 4:15-cv-01062-MWB Document 201 Filed 10/29/20 Page 16 of 18




determine that the state court ruling is irrelevant (because it has no bearing on the

applicability of federal privileges) or that it is erroneous (because the state court

misinterpreted federal law). This is sufficient to establish the final Exxon-Mobil

factor.

        Accordingly, Plaintiffs’ motion to compel is denied.

              2.     Full Faith and Credit Act

        Even if the Court did not lack subject matter jurisdiction under Rooker-

Feldman, Plaintiffs’ motion is barred by res judicata.67 The Full Faith and Credit

Act, in force since 1790,68 prescribes that all judicial proceedings “shall have the

same full faith and credit in every court within the United States.”69 Regarding

court judgments, “the full faith and credit obligation is exacting.”70 “A final

judgment in one State, if rendered by a court with adjudicatory authority over the

subject matter and persons governed by the judgement, qualifies for recognition

throughout the land. For claim and issue preclusion (res judicata) purposes . . . the

judgment of the rendering State gains nationwide force.”71

        Full faith and credit “requires federal courts to give the same preclusive

effect to state court judgments that those judgments would be given in the courts of



67
     The Supreme Court has noted the close connection between preclusion and the Rooker-
     Feldman doctrine. Lance, 546 U.S. at 466.
68
     Baker by Thomas v. General Motors Corp., 522 U.S. 222, 232 n. 4 (1998).
69
     28 U.S.C. § 1738.
70
     Baker by Thomas, 522 U.S. at 233.
71
     Id. (citing Matsushita Elec. Indus. Co. v. Epstein, 516 U.S. 367, 373 (1996)).
                                                 - 16 -
        Case 4:15-cv-01062-MWB Document 201 Filed 10/29/20 Page 17 of 18




the State from which the judgments emerged.”72 Thus, because the state-court

order in this case came from a Pennsylvania court, the Court will apply

Pennsylvania preclusion rules.73

        “The Supreme Court of Pennsylvania has explained that res judicata ‘bars a

later action on all or part of the claim which was the subject of the first action.’”74

Further, the Supreme Court of Pennsylvania has established that “[r]es judicata

applies not only to claims actually litigated, but also to claims which could have

been litigated during the first proceeding if they were part of the same cause of

action.”75 To establish res judicata, “Pennsylvania courts require that the two

actions share the following four conditions: (1) the thing sued upon or for; (2) the

cause of action; (3) the persons and parties to the action; and (4) the capacity of the

parties to sue or be sued.”76

        Only the second factor is at issue in this case.77 Nevertheless, the Court

concludes that this factor is satisfied and that res judicata bars Plaintiffs’ motions.

“Pennsylvania courts have held that the mere advancement of a different legal




72
     Id. at 246 (Kennedy, J., concurring).
73
     Turner v. Crawford Square Apartments III, L.P., 449 F.3d 542, 548 (3d Cir. 2006); see Lance,
     546 U.S. at 466 (“Congress has directed federal courts to look principally to state law in
     deciding what effect to give state-court judgments.”).
74
     Turner, 449 F.3d at 548 (quoting Balent v. City of Wilkes-Barre, 669 A.2d 309, 313 (1995)).
75
     Id. (quoting Balent, 669 A.2d at 313).
76
     Id. (quoting Bearoff v. Bearoff Bros., Inc., 327 A.2d 72, 74 (Pa. 1974)).
77
     The “thing sued upon or for” in both actions is the disclosure of the grand-jury transcripts.
     Further, Plaintiffs refer to Defendants as “parties” to the petitions pending before the state
     court, and both parties have capacity in both actions. Doc. 152 at 5.
                                                 - 17 -
        Case 4:15-cv-01062-MWB Document 201 Filed 10/29/20 Page 18 of 18




theory does not necessarily give rise to a different cause of action.”78 “[R]ather

than resting upon the specific legal theory invoked, res judicata generally is

thought to turn on the essential similarity of the underlying events giving rise to the

various legal claims.”79 “[I]n determining whether a single cause of action is

present one may consider the identify of the acts complained of, the demand for

recovery, the identity of witnesses, documents, and facts alleged.”80

        Plaintiffs’ petition to the state court and present motion share the same cause

of action. Plaintiffs’ petition and motion both complain of the same act:

Defendants’ failure to disclosure the grand-jury transcripts. Both actions also

demand the same relief and rely on the same facts. Nothing in Plaintiffs’ motion

suggests that it raises a cause of action separate from that already litigated and

decided in state court. The Court thus concludes that Plaintiffs’ motion is

precluded and barred by res judicata.

III.    CONCLUSION

        An appropriate Order follows.

                                                    BY THE COURT:


                                                    s/ Matthew W. Brann
                                                    Matthew W. Brann
                                                    United States District Judge


78
     Turner, 449 F.3d at 549 (citing McArdle v. Tronetti, 627 A.2d 1219, 1222 (Pa. Super. 1993)).
79
     Id. (quoting McArdle, 627 A.2d at 1222).
80
     Id. (quoting McArdle, 627 A.2d at 1222).
                                              - 18 -
